Citation Nr: 1616726	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  15-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for right foot second toe claw toe.  

5.  Entitlement to service connection for gastritis.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for reactive airway disease.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to a separate compensable rating for peripheral neuropathy of the right upper extremity, as secondary to a service-connected cervical spine disability.  

10.  Entitlement to a separate compensable rating for peripheral neuropathy of the left upper extremity, as secondary to a service-connected cervical spine disability.  

11.  Entitlement to a separate compensable rating for peripheral neuropathy of the right lower extremity, as secondary to a service-connected lumbar spine disability.  

12.  Entitlement to a separate compensable rating for peripheral neuropathy of the left lower extremity, as secondary to a service-connected lumbar spine disability.  

13.  Entitlement to a separate compensable rating for urinary dysfunction, as secondary to a service-connected cervical spine disability or lumbar spine disability.  

14.  Entitlement to an initial rating in excess of 30 percent for tension headaches.  

15.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling prior to May 23, 2012, and as 40 percent disabling since May 23, 2012.    

16.  Entitlement to an increased initial rating for hemorrhoids, currently rated as 0 percent disabling prior to May 26, 2015, and as 20 percent disabling since May 26, 2015.  

17.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

18.  Entitlement to an initial compensable rating for erectile dysfunction.  

19.  Entitlement to an initial compensable rating for a scar of the right eyebrow.  

20.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

21.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

22.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.  

23.  Entitlement to an initial compensable rating for onychomycosis of the bilateral first and second toenails.  

24.  Entitlement to an initial compensable rating for tinea pedis of the bilateral feet.  

25.  Entitlement to an initial compensable rating for right shin splint.  

26.  Entitlement to an initial compensable rating for left shin splint.  

27.  Entitlement to an initial compensable rating for bilateral dry eye syndrome.  

28.  Entitlement to an increased initial rating for major depressive disorder, currently rated as 30 percent disabling prior to June 2, 2011, and as 50 percent disabling since June 2, 2011.   


REPRESENTATION

Appellant represented by:	Carol B. King, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and O.H.




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 2010.  He is in receipt of the Combat Action Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in January 2011, March 2011, and March 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

The Board notes that when the Veteran filed his claims in March 2010 in the instant appeal, he was represented by Disabled American Veterans, but this representation was revoked in September 2011, when the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Carol B. King as his representative.  The Board accepts and recognizes the change in representation. 

A May 2015 rating decision increased the disability rating for major depressive disorder, from 30 percent to 50 percent, effective June 2, 2011.  A July 2015 rating decision increased the disability ratings for a lumbar spine disability, from 10 percent to 40 percent, effective May 23, 2012; tension headaches, from 0 percent to 30 percent, effective August 1, 2010; and hemorrhoids, from 0 percent to 20 percent, effective May 26, 2015.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO has resolved the appeals for the issues of entitlement to service connection for acquired deviated nasal septum, sinusitis, and hermatchezia; and entitlement to an earlier effective date for the grant of service connection for major depressive disorder, a lumbar spine disability, tension headaches, hemorrhoids, a left shoulder disability, a cervical spine disability, a right knee disability, GERD, right shin splint, left shin splint, bilateral dry eye syndrome, erectile dysfunction, a scar of the right eyebrow, tinea pedis of the bilateral feet, and onychomycosis of the bilateral first and second toenails.  In May 2015 and July 2015 rating decisions, the RO awarded earlier effective dates of August 1, 2010, the day following the Veteran's discharge from service, for his grants of service connection for major depressive disorder, a lumbar spine disability, tension headaches, hemorrhoids, a left shoulder disability, a cervical spine disability, a right knee disability, GERD, right shin splint, left shin splint, bilateral dry eye syndrome, erectile dysfunction, a scar of the right eyebrow, tinea pedis of the bilateral feet, and onychomycosis of the bilateral first and second toenails.  In a July 2015 rating decision, the RO awarded entitlement to service connection for acquired deviated nasal septum, sinusitis, and hermatchezia.  Thus, as the grants of service connection and earlier effective dates represent full grants of the benefits sought on appeal, these issues are no longer before the Board.    

In October 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in the form of photographs, lay statements, and additional medical records.  However, he submitted a waiver of initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The Veteran contends that he has neurological disabilities that are secondary to his cervical and lumbar spine disabilities.  The RO characterized these claims as entitlement to service connection for neuropathy of the bilateral upper extremities, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and urinary incontinence (all claimed as secondary to either service-connected lumbar spine disability or cervical spine disability).  However, the Board notes that the issues of whether the Veteran is entitled to separate ratings for the neurological manifestations of his spine disabilities are part and parcel of his claims for increased initial ratings for a lumbar spine disability and a cervical spine disability.  Therefore, the Board has recharacterized these claims as entitlement to a separate compensable rating for peripheral neuropathy of the right upper extremity, as secondary to a service-connected cervical spine disability; entitlement to a separate compensable rating for peripheral neuropathy of the left upper extremity, as secondary to a service-connected cervical spine disability; entitlement to a separate compensable rating for peripheral neuropathy of the right lower extremity, as secondary to a service-connected lumbar spine disability; entitlement to a separate compensable rating for peripheral neuropathy of the left lower extremity, as secondary to a service-connected lumbar spine disability; and entitlement to a separate compensable rating for urinary dysfunction, as secondary to a service-connected cervical spine disability or lumbar spine disability.     

As will be discussed below, the Veteran has withdrawn his claim for entitlement to an increased initial rating for a lumbar spine disability.  However, as he has not withdrawn his claims for entitlement to separate compensable ratings for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and urinary dysfunction (all claimed as secondary to the service-connected lumbar spine disability), these claims remain before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a right shoulder disability, a left hip disability, a right elbow disability, right foot second toe claw toe, bilateral hearing loss, and sleep apnea; and entitlement to increased initial ratings for a left shoulder disability, onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for reactive airway disease was requested.  

2.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial rating in excess of 30 percent for tension headaches was requested.  

3.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased initial rating for a lumbar spine disability was requested.  

4.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased initial rating for hemorrhoids was requested.  

5.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for a right knee disability was requested.  

6.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable rating for erectile dysfunction was requested.  

7.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable rating for scar of the right eyebrow was requested.  

8.  The probative evidence of record fails to establish a diagnosis of gastritis during the appeal period.   

9.  Throughout the course of the appeal, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, was accompanied by substernal and shoulder pain, and was productive of considerable impairment of health.  

10.  Throughout the course of the appeal, the Veteran's cervical spine disability has been manifested, at worst, by a range of motion of cervical spine consisting of forward flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees with pain on all motion; some localized tenderness; muscle spasm or guarding not resulting in abnormal gait or spinal contour; and intervertebral disc syndrome, with incapacitating episodes having a total duration of at least one week but less than 2 weeks during a 12-month period.

11.  Throughout the course of the appeal, there were objective findings of right upper extremity radiculopathy related to the Veteran's cervical spine disability that were no more than moderate in severity.

12.  Throughout the course of the appeal, there were objective findings of left upper extremity radiculopathy related to the Veteran's cervical spine disability that were no more than moderate in severity.

13.  Throughout the course of the appeal, there were objective findings of right lower extremity radiculopathy related to the Veteran's lumbar spine disability that were no more than moderate in severity.  

14.  Throughout the course of the appeal, there were objective findings of left lower extremity radiculopathy related to the Veteran's lumbar spine disability that were no more than moderate in severity.  

15.  Throughout the course of the appeal, the Veteran had urinary incontinence related to his lumbar spine disability that manifested as daytime voiding interval between one and two hours, or awakening to void three to four times per night.  

16.  Throughout the course of this appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as suspiciousness, social withdrawal, mood swings, frequent flashbacks and nightmares, anxiety, panic attacks, severe depression, frequent crying spells, irritability, chronic sleep disturbance, short term memory impairment, difficulty with concentration, difficulty adapting to stressful circumstances, being easily startled, tiredness/fatigue, loss of pleasure and interest, avoidance of thoughts or activities, and intermittent visual hallucinations; total occupational and social impairment has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for reactive airway disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial rating in excess of 30 percent for tension headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased initial rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased initial rating for hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for scar of the right eyebrow have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

8.  Gastritis was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

9.  The criteria for an initial 30 percent rating for GERD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).

10.  The criteria for an initial 20 percent rating for a cervical spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

11.  The criteria for a separate 40 percent rating, but no higher, for right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

12.  The criteria for a separate 30 percent rating, but no higher, for left upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

13.  The criteria for a separate 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).    

14.  The criteria for a separate 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).    

15.  The criteria for a separate 20 percent rating, but no higher, for urinary incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2015).  

16.  The criteria for an initial 70 percent rating for major depressive disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to service connection for reactive airway disease; entitlement to an initial rating in excess of 30 percent for tension headaches; entitlement to an increased initial rating for a lumbar spine disability; entitlement to an increased initial rating for hemorrhoids; entitlement to an initial rating in excess of 10 percent for a right knee disability; entitlement to an initial compensable rating for erectile dysfunction; and entitlement to an initial compensable rating for scar of the right eyebrow, in August 2015.  

During his October 2015 hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).   

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the claim for service connection for gastritis, in a March 2010 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

With respect to the claims for increased initial ratings, these appeals arise from the initial awards of service connection.  As these are downstream issues, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, hearing testimony, lay statements, and the Veteran's statements.  Regarding the increased rating claims, the Board finds that the VA examinations of record are adequate because the examiners reviewed the Veteran's claims file, were informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when determining the levels of severity of the Veteran's disabilities.  In regards to the gastritis, there is no medical evidence of a current disability.  Thus, an additional VA opinion is not necessary to decide the claim.   

Moreover, with respect to the Veteran's October 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcers become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has alleged that his gastritis is due to an in-service tank crush injury.  Service treatment records show that in February 1981, the Veteran had an acute episode of cramping abdominal pain that resolved.  The records confirm that in May 1982, the Veteran incurred a tank crush injury to his abdominal area and was diagnosed with contusion to the chest wall.  Subsequently in August 1982, the Veteran was treated for possible gastroenteritis and intermittent constipation and diarrhea for 3 months since the May 1982 crush injury.  The records also show that the Veteran was treated for gastroenteritis on May 2004 and January 2007, and for gastritis in October 2007 and December 2007.      

The post-service medical evidence is negative for any complaints, treatment, or diagnoses of gastritis.  Indeed, on VA examination in March 2010, the examiner determined that there was no pathology to render a diagnosis of gastritis, as the upper endoscopy performed in December 2009 had been normal.          

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of gastritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of abdominal pain, any actual diagnosis of gastritis requires medical expertise because impairment associated with the gastrointestinal system can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current gastritis requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has gastritis that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current gastritis is not persuasive nexus evidence, as such question requires medical expertise to determine due to the complexity of the medical question presented here.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of gastritis, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from March 2010 to October 2015, none of this evidence reflects findings of gastritis or any gastrointestinal disability other than the Veteran's already service-connected GERD.  Accordingly, in the absence of competent and credible evidence of current gastritis, consideration of service connection for gastritis is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

I.  GERD

The Veteran contends that he is entitled to a higher disability rating for his GERD.  Such disability has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 10 percent disabling.  

The Veteran has been diagnosed with GERD.  GERD is an unlisted disorder that has been rated by analogy under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2015).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.  

Under Diagnostic Code 7346, if the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2015).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2015).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2015).

On VA examination in March 2010, the Veteran asserted that his GERD caused him to feel faint and have stomach pains.  It did not affect his body weight.  He also reported that he experienced heartburn and epigastric pain.  He did not have any dysphagia, scapular pain, arm pain, hematemesis, passing of black tarry stools, reflux, regurgitation of stomach contents, nausea, and vomiting.  He specifically indicated that his symptoms occurred intermittently 3 to 5 times a week, with each occurrence lasting 30 minutes.  He reported that he had experienced 50 attacks within the past year.  His ability to perform daily functions was not affected, and his treatment was Nexium.  He maintained that he was never hospitalized or had surgery for his GERD.  He reported functional impairment of having to lie down when the condition was worse.  After examination, the Veteran was diagnosed with intermittent GERD.  The subjective factor was noted as a history of episodic acid reflux and heartburn requiring treatment with Nexium.  The objective factors were based on history.  The examiner found that the hiatal hernia/GERD condition did not cause significant anemia, and there were no findings of malnutrition.     

VA medical records dated from January 2011 to May 2011 show that the Veteran received treatment for GERD, including symptoms of stomach cramps, reflux, nausea, and dyspepsia.  A January 2011 CT scan of the abdomen revealed a small hiatal hernia.  In a May 2011 VA medical report, the Veteran was noted to be on Nexium for his GERD.  He reported that about 2 to 4 days a week, he would feel heartburn and drink water right away.  He stated that he felt like he was going to pass out.  His weight was noted to be stable, with some weight gain.  He indicated that he had been treated in the emergency room for nausea.    

At an April 2015 VA Disability Benefits Questionnaire (DBQ) examination, the Veteran reported that his GERD was not better.  He asserted that he would get heartburn, followed by "an overwhelming feeling of heart attack-ish (pain)."  He also reported that he would get pain and "feel like [he] will pass out."  The Veteran showed the examiner a medical note which documented that he had nausea several times in the mornings.  He reported that he went to the emergency room in February 2014 due to chest and upper abdominal pain, which was determined to be GERD.  He also stated that he avoided spicy foods due to his GERD.  The Veteran's treatment plan was noted to include Nexium.  The examiner determined that the Veteran's signs and symptoms of GERD included infrequent episodes of epigastric distress, reflux, substernal pain, and nausea.  The Veteran had 4 or more episodes of nausea per year, and the average duration of these episodes was less than 1 day.  Regarding the functional impact of the Veteran's GERD, the examiner noted that when the Veteran experienced pain, he would have to leave work.    

During his October 2015 hearing before the Board, the Veteran testified that he would experience episodes of GERD starting in his mid-chest and moving up into his shoulder, with his whole body feeling like it was going numb.  He reported that it would feel like his blood pressure was dropping and that he wanted to pass out.  He stated that when this happened, he would sit down and drink water.  He described an episode that occurred 2 years ago where he thought he was having a heart attack.  He asserted that when he went to drink water from a water fountain while the episode was happening, he looked in the mirror and saw that he looked pale.  He maintained that he would experience these attacks of GERD about three or four times a week.   

After a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected GERD more nearly approximated the criteria for a 30 percent rating since the initial grant of service connection, effective August 1, 2010.  The criteria for the 10 percent rating require two or more symptoms for a 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Such indicates that the same symptoms are contemplated in both the 10 percent and 30 percent criteria, but that the distinguishing factor for the higher criteria is the requirement that the symptoms result in considerable impairment of health.  Here, the competent and credible evidence shows that the Veteran's GERD was productive of considerable impairment of health.  In this regard, the Veteran has taken continuous medication for his GERD.  While the Veteran did not experience any dysphagia, he did have recurrent symptoms of pyrosis, reflux, nausea, and substernal and shoulder pain.  Moreover, the evidence indicates that the Veteran experienced persistently recurrent epigastric distress which he characterized as "attacks" that caused him to feel like he wanted to pass out.  The Veteran has consistently reported that these episodes occurred between 2 to 4 times a week, and it was noted on VA examination that he would have to leave work when he had epigastric pain.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his gastrointestinal symptoms considerably impaired his health.  However, the Board does not find that the Veteran's GERD results in severe impairment of health.  In this regard, the evidence of record does not establish that the Veteran's GERD has been productive of vomiting, material weight loss, or hematemesis or melena with moderate anemia.  Therefore, based on the foregoing, an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected GERD. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected GERD, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected GERD varied to such an extent that a rating greater than 30 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all the evidence of record, the preponderance of the evidence of record meets the criteria for an initial 30 percent rating for service-connected GERD throughout the course of this appeal.  Accordingly, an initial 30 percent rating for the Veteran's service-connected GERD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Cervical Spine Disability, Peripheral Neuropathy of the Right Upper Extremity, and Peripheral Neuropathy of the Left Upper Extremity

The Veteran contends that he is entitled to a higher disability rating for his cervical spine disability.  Such disability has been rated under 38 C.F.R. § 4.71, Diagnostic Code 5243, as 10 percent disabling.  

Diagnostic Code 5243 is used in rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A 10 percent rating will be assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).   

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2015). 

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Service treatment records show that in a June 2009 cervical MRI, the Veteran was found to have degenerative changes at multiple levels, most prominently at C5-6 and C6-7.  There was a right lateral disc herniation at C5-6, with mild to moderate right-sided neural foraminal narrowing and mild spinal stenosis.  An August 2009 electrodiagnostic report revealed impaired conduction that was suggestive of central disc etiologies in the bilateral greater occipital nerve (C2), the left suprascapular nerve (C4), the bilateral radial nerve lateral branch (C5), the bilateral radial nerve medial branch (C7), and the bilateral ulnar nerve (C8).   

On VA examination in March 2010, the Veteran reported that he could walk without limitation and that he had not fallen due to his spinal condition.  He asserted that he experienced stiffness, spasms, decreased motion, and numbness.  He denied any fatigue, paresthesia, weakness, bladder problems, bowel problems, or erectile dysfunction due to his spine condition.  He described his cervical spine pain as occurring 10 times a day, traveling to the base of the skull, and lasting for 1 hour each time.  He indicated that his pain level was severe.  He stated that the pain came spontaneously and was relieved spontaneously and by Vicodin.  He asserted that at the time of the pain, he could function with medication.  During flare-ups, the Veteran reported that he had functional impairment, which was described as turning would cause a stabbing pain.  He denied hospitalization or surgery for the condition, and also maintained that his condition had not resulted in any incapacitation in the past 12 months.  He asserted that his overall functional impairment was limited neck movement and impaired turning while operating a motor vehicle.  Examination revealed no evidence of radiating pain on movement, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  There was evidence of muscle spasm and tenderness at the paracervical muscles.  Range of motion testing of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 45 degrees.  There was pain on lateral flexion and internal rotation.  Repetitive motion of the cervical spine was not possible because objective assessment was compromised due to the Veteran grimacing in pain even with slight movement.  The examiner noted that it was normal to have clicking during range of motion testing, but the Veteran would flinch as if in pain when it happened.  Neurological examination of the cervical spine showed no sensory deficits from C3-C8, motor weakness, or pathologic reflexes of the bilateral upper extremities.  There were normal cutaneous reflexes.  The examiner found no signs of cervical intervertebral disc syndrome with chronic and permanent root involvement.  The diagnosis was cervical C5-6 and C6-7 degenerative disc disease.  

A private July 2011 medical report indicated that the Veteran had neck pain with numbness and tingling in the upper extremities.  The Veteran reported that the tingling was more severe in the right arm than in the left arm.  There was no weakness of the bilateral upper extremities, gait abnormalities, or bowel or bladder symptoms.  Examination revealed full range of motion of the neck, with pain.  The greater occipital nerves were non-tender bilaterally, and there was no evidence of paracervical muscle spasm.  Sensorimotor examination of the upper extremities was normal, and deep tendon reflexes were intact.  Muscle tone and bulk of the upper extremities were normal.  It was noted that an April 2011 cervical MRI had revealed evidence of cervical disc herniation at the C5-6 interspace on the right and hypertrophic facet disease at the C6-7 interspace.  The Veteran underwent treatment in the form of cervical point tenderness and occipital nerve blocks.  

At a May 2013 cervical spine DBQ, the Veteran reported flare-ups that limited his movement and caused it to hurt to move his head from side to side when he looked at the computer screen.  He asserted that his fingers would tingle, which would cause it to be hard to feel things when he was working on a keyboard.  He also indicated that driving a vehicle was difficult because he could not move his head enough.  He maintained that he had constant headaches that were only controlled by medication, and that it was hard to sleep well due to pain and medication use.  Examination revealed localized tenderness or pain to palpation.  He was noted to have guarding or muscle spasm present, but it did not result in abnormal gait or spinal contour.  Range of motion testing of the cervical spine showed forward flexion to 25 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 10 degrees.  There was pain on all ranges of motion.  Following repetitive use testing, the Veteran had additional limitation of motion in the form of forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees.  The Veteran also had additional functional impairment in the form of pain on movement, disturbance of locomotion, increase in paresthesias in the hands, and interference with sitting, standing, and/or weight-bearing.  Sensory examination revealed normal muscle strength and intact light touch.  There was no muscle atrophy.  Deep tendon reflexes were normal in the biceps and brachioradialis, bilaterally, but the reflexes in the bilateral triceps were hypoactive.  The examiner found that the Veteran had moderate intermittent pain in the bilateral upper extremities, as well as moderate paresthesias and/or dysesthesias and numbness that came and went in the hands.  He asserted that the numbness and paresthesias and/or dysesthesias were controlled by medication, which helped it to be less severe, but did not take the symptoms away.  The Veteran was also noted to occasionally drop things when he held them in the right hand, which was his dominant hand.  The examiner indicated that the C5-6 (upper radicular group) and C7 (middle radicular group) nerve roots were involved.  He determined that the Veteran had moderate bilateral upper extremity radiculopathy.  Additionally, the examiner found that in the past 12 months, the Veteran had experienced at least 1 week, but less than 2 weeks, of incapacitating episodes of intervertebral disc syndrome of the cervical spine.  The Veteran was diagnosed with cervical disc herniation, cervical spondylosis, and cervical stenosis.  The impact on work was noted to be constant tingling in the arms and hands that caused him to take frequent breaks.  He was always in pain, which affected how efficient and effective he could be at work.      

On VA examination in April 2015, the Veteran reported that he had constant neck pain.  He asserted that earlier that morning, the pain had been a 9/10 in severity, but that it was currently down to about an 8/10 in severity.  He indicated that he could not turn his head while driving, and that flexing the neck down would hurt more than extending it.  He maintained that he had flare-ups of the cervical spine that occurred once or twice a week and reiterated that earlier that morning, he had experienced pain that was a 9/10 in severity.  He also reported functional impairment in the form of worsening neck pain with any motion, such as turning his head.  Examination revealed objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the neck.  There was evidence of localized tenderness, guarding, or muscle spasm, but they did not result in abnormal gait or spinal contour.  Range of motion testing of the cervical spine showed forward flexion to 35 degrees, extension to 45 degrees, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  There was pain on forward flexion and bilateral lateral rotation, but it was not noted to result in or cause functional loss.  The examiner noted that the examination was being conducted during a flare-up.  Following repetitive use testing, there was no additional loss of function or range of motion.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal, and there was no muscle atrophy found.  Deep tendon reflexes were normal, and sensation to light touch was intact.  The Veteran was found to not have any radicular pain or other signs or symptoms due to radiculopathy.  Regarding functional impact on work, the Veteran was noted to work at a computer, which increased his neck pain.  The Veteran stated that "it wears me down."  He asserted that he thought he had missed 4 to 5 days of work in the past year due to neck pain.  He also reported that driving to work and turning his head would hurt his neck.                       

Based on the evidence of record, the Board finds that an initial 20 percent rating is warranted for the Veteran's cervical spine disability pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of the appeal is there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula.  However, the Board notes that the range of motion testing at the Veteran's May 2013 DBQ revealed that he had forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, as well as combined range of motion of the cervical spine not greater than 170 degrees.  Id.  Regarding an initial rating higher than 20 percent, at no point during the pendency of the appeal is there evidence of forward flexion of the cervical spine to 15 degrees or less.  Additionally, there is no evidence of ankylosis, favorable or unfavorable, of the cervical spine.  Id.  As such, the Board finds that an initial 20 percent rating, but no higher, for the Veteran's service-connected cervical spine disability is warranted under the General Rating Formula.  Id.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, even considering the additional loss of motion and function following repetitive use testing, there is no evidence that the Veteran's cervical spine was manifested by forward flexion to 15 degrees or less at any time during the appeal period, or that it was ankylosed.    

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no medical evidence or complaints that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period for the appeal period, as would warrant a higher 40 percent rating.  Id.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

In this case, the evidence indicates that there is neurological involvement of the upper radicular group and the middle radicular group.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board will consider the neurological manifestations of his cervical spine disability under the diagnostic criteria for all radicular groups.  Under Diagnostic Code 8513, incomplete paralysis of all radicular groups for the major extremity warrants 20, 40, or 70 percent evaluations if it is mild, moderate, or severe, respectively.  Incomplete paralysis of all radicular groups for the minor extremity warrants 20, 30, or 60 percent evaluations if it is mild, moderate, or severe, respectively.  A 90 percent rating (for the major extremity) and an 80 percent rating (for the minor extremity) is warranted for complete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  

After a longitudinal review of the entire record, the Board finds that the evidence shows that the Veteran's neurological symptoms are wholly sensory in nature.  Indeed, the Veteran's muscle strength of the upper extremities was consistently normal, and there was no evidence of muscle atrophy at any time.  Additionally, the intermittent dull pain, paresthesias and/or dysesthesias, and numbness in the Veteran's bilateral upper extremities were determined by VA examiners to be no more than moderate in severity.  Given the evidence outlined above, the Board finds that the Veteran's right and left upper extremity radiculopathy are no more than moderate in severity.  Therefore, a separate 40 percent rating for right upper extremity radiculopathy, and a separate 30 percent rating for left upper extremity radiculopathy are warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513.    

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disability and upper extremity radiculopathy, the evidence shows no distinct periods of time throughout the course of this appeal which the orthopedic manifestations of the Veteran's service-connected cervical spine disability varied to such an extent that a rating greater than 20 percent would be warranted, or any distinct periods of time throughout the course of this appeal which the neurological manifestations of the Veteran's service-connected cervical spine disability varied to such an extent that a rating greater than 30 percent for the minor extremity, and a rating greater than 40 percent for the major extremity, would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

With regard to these issues, the Board has considered the doctrine of reasonable doubt.  Based on all the evidence of record, the preponderance of the evidence of record meets the criteria for an initial 20 percent rating for the orthopedic manifestations of the service-connected cervical spine disability throughout the course of this appeal.  Accordingly, an initial 20 percent rating for the Veteran's service-connected cervical spine disability is warranted.  Additionally, the preponderance of the evidence of record meets the criteria for a separate 40 percent rating for right upper extremity radiculopathy and a separate 30 percent rating for left upper extremity radiculopathy throughout the course of this appeal.  Accordingly, a separate 40 percent rating for right upper extremity radiculopathy and a separate 30 percent rating for left upper extremity radiculopathy, for the neurological manifestations of the Veteran's service-connected cervical spine disability, are warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Peripheral Neuropathy of the Right Lower Extremity, Peripheral Neuropathy of the Left Lower Extremity, and Urinary Dysfunction

The Veteran contends that he is entitled to separate ratings for the neurological manifestations of his service-connected lumbar spine disability, including peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and urinary dysfunction.  

As previously mentioned, any objective neurologic abnormalities associated with a spine disability, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  General Rating Formula at Note (1).  

Regarding neuropathy/radiculopathy of the bilateral lower extremities, service treatment records reveal that the Veteran received treatment, including lumbar epidural steroid injections, for lumbar radiculopathy in March 2009, April 2009, May 2009, October 2009, and December 2009.  Post-service VA treatment records show that in February 2011, the Veteran was treated for lumbar disc disease and had positive straight leg raise.  A March 2011 VA treatment report indicates that the Veteran was treated for lumbar radiculopathy.  On VA peripheral nerves examination in May 2012, the Veteran reported numbness and tingling in the feet and legs 2 to 3 times a week, as well as shooting pain down the left leg and lateral thigh to the foot.  The examiner determined that the Veteran had moderate intermittent dull pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  Strength and deep tendon reflexes were normal, and there was no muscle atrophy.  There was decreased light touch in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  An EMG of the bilateral lower extremities was found to be normal.  In a May 2013 DBQ, the Veteran was again noted to have normal muscle strength and deep tendon reflexes.  There was no muscle atrophy.  The examiner found that the Veteran had moderate intermittent pain in the bilateral lower extremities, as well as moderate to severe burning and slight tingling sensation.  He asserted that the burning occurred in the thighs in general in no specific pattern, and that the tingling was felt in the feet.  The examiner indicated that he was not sure which specific nerve root was involved, but found that it could be L4-S1.  He determined that the Veteran had moderate bilateral lower extremity radiculopathy.    

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  After a longitudinal review of the entire record, the Board finds that the evidence shows that the Veteran's neurological symptoms are wholly sensory in nature.  Indeed, the Veteran's muscle strength of the lower extremities and deep tendon reflexes were consistently normal, and there was no evidence of muscle atrophy at any time.  Additionally, the intermittent dull pain, paresthesias and/or dysesthesias, and numbness in the Veteran's bilateral lower extremities were determined by VA examiners to be no more than moderate in severity.  Therefore, given the evidence outlined above, the Board finds that the Veteran's right and left lower extremity radiculopathy are no more than moderate in severity, and that separate 20 percent ratings for right lower extremity radiculopathy and left lower extremity radiculopathy are warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.    

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy varied to such an extent that ratings greater than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

With regard to these issues, the Board has considered the doctrine of reasonable doubt.  Based on all the evidence of record, the preponderance of the evidence of record meets the criteria for separate 20 percent ratings for service-connected right lower extremity radiculopathy and left lower extremity radiculopathy throughout the course of this appeal.  Accordingly, separate 20 percent ratings for the Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy are warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

With respect to urinary dysfunction, the Veteran reported at his May 2012 VA examination that he had urinary frequency that caused him to be up 4 times per night with small amounts of urine.  He asserted that he could not go longer than 1 hour without urinating.  The Veteran's voiding dysfunction was noted to cause urine leakage, but it did not require the wearing of absorbent material or the use of an appliance.  The voiding dysfunction was found to cause increased urinary frequency in the form of daytime voiding interval of less than 1 hour and nighttime awakening to void 5 or more times.  In a May 2013 DBQ, the examiner determined that the Veteran had bladder problems related to his lumbar spine disability.  He found that the Veteran had frequent urination issues at night about 3 to 4 times per night.  He also indicated that the Veteran usually urinated every hour throughout the day, which was more than normal.  The May 2012 examiner found that the Veteran's urinary incontinence was not related to his lumbar spine disability because the Veteran had normal neurologic function of the lower extremities, which made it unlikely that his urinary incontinence was related to his back disability.  However, as previously explained, the evidence establishes that the Veteran did indeed have neurological disability of the bilateral lower extremities.  Additionally, the May 2013 examiner determined that the Veteran's voiding dysfunction was related to his lumbar spine disability.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds that urinary incontinence is related to the service-connected lumbar spine disability.    

Under Diagnostic Code 7542, neurogenic bladder is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 (2015).  Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a (2015).  For evaluations based on urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for daytime urinary frequency intervals between one and two hours or nocturia three or four times a night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).  In this case, the Board finds that the evidence more nearly approximates the criteria for a 20 percent rating.  The Veteran has reported awakening to void up to 4 times per night and having to urinate about every hour during the daytime.  Therefore, a separate 20 percent rating for urinary incontinence is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7542.       

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected urinary incontinence, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected urinary incontinence varied to such an extent that a rating greater than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all the evidence of record, the preponderance of the evidence of record meets the criteria for a separate 20 percent rating for service-connected urinary incontinence throughout the course of this appeal.  Accordingly, a separate 20 percent rating for the Veteran's service-connected urinary incontinence is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

IV.  Major Depressive Disorder

The Veteran contends that he is entitled to a higher disability rating for his major depressive disorder.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 30 percent disabling prior to June 2, 2011, and as 50 percent disabling since June 2, 2011.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. §§ 4.125, 4.130.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id. 

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2015).  Throughout the course of this appeal, the Veteran's service-connected major depressive disorder has been assigned a GAF score ranging from 58 to 70.  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181   (1998).  Evidence of record shows that the Veteran had various psychiatric diagnoses during the appeal period, including major depressive disorder, insomnia, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  As it is not possible to separate the symptoms attributable to and effects associated with service-connected and nonservice-connected psychiatric diagnoses for this Veteran, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected disorder and rate the service-connected major depressive disorder accordingly.

On VA examination in March 2010, the Veteran was noted to be twice married and now single, with three children.  He prided himself on having a sarcastic sense of humor and was noted to be appropriately playful with the office staff.  He reported constant symptoms of having difficulty falling asleep unless he took Ambien, having difficulty staying asleep, and waking up early.  He asserted that the symptoms affected his total daily functioning by causing him to be sleep-deprived, which made him irritable and easily frustrated.  The Veteran reported having a good relationship with his parents and a very good relationship with his 2 sisters and three sons.  He indicated that he saw all three of his children on a regular basis.  He maintained that there had not been any major social function changes since he developed his insomnia condition.  He asserted that he had been working for the past 2 years as a trainer in armor-related work.  He had a good relationship with his supervisor and co-workers.  Examination revealed that orientation, communication, speech, and concentration were within normal limits.  There was appropriate appearance, hygiene, behavior, and thought process.  The Veteran maintained good eye contact during the examination.  Affect and mood were normal.  Panic attacks and obsessional rituals were noted to be absent.  The examiner found signs of suspiciousness, as the Veteran admitted that he was suspicious of new situations and felt justified in being so.  There was no report of a history of delusions or hallucinations, and no delusions or hallucinations were observed by the examiner.  The Veteran was able to understand directions and did not have slowness of thought or confusion.  His judgment was not impaired, and abstract thinking was normal.  There was mild memory impairment in the form of forgetting names, directions, and recent events.  The Veteran reported that he would experience mild memory impairment when he was overwhelmed with too much to do and process.  Suicidal and homicidal ideation were absent.  The examiner found that the Veteran did not have difficulty performing activities of daily living.  She also noted that the Veteran was able to establish and maintain effective work and social relationships.  She determined that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  The Veteran had no difficulty understanding commands and did not appear to pose any threat of danger or injury to self or others.  

At a February 2011 VA examination, the Veteran reported that he saw his children once or twice a year and that he had a good relationship with them under the circumstances.  He stated that he spoke with his parents weekly and often saw them on Thanksgiving.  He asserted that he spoke with his sisters a few times a year.  He indicated that he had a girlfriend that he had been seeing for about a year, and that he had a few friends that he knew he could count on if the need arose.  He described his activities and leisure pursuits as following the Green Bay Packers, attending school, and going to work.  He reported that he felt tired.  

Examination revealed that the Veteran was clean, neatly groomed, appropriately dressed, and casually dressed.  He had unremarkable psychomotor activity and speech that was spontaneous, clear, and coherent.  His attitude toward the examiner was noted to be cooperative, friendly, and attentive.  Affect was constricted, while mood was depressed, tired, and tearful.  He had intact attention, and was oriented in three spheres.  Thought process and content were unremarkable.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, suicidal or homicidal thoughts, or episodes of violence.  The Veteran understood the outcome of behavior and partially understood that he had a problem.  Remote, recent, and immediate memory were found to be normal.  The Veteran had sleep impairment in the form of only getting about 4 hours of sleep a night, but the quality of his sleep varied.  He reported that he was troubled at times by dreams or thoughts.  Regarding daytime functioning, the Veteran asserted that in a given week, he had 3 to 4 days where it was miserable, 2 days that were tolerable, and 1 day where it was "maybe okay."  The Veteran had panic attack episodes where he felt that his neck was going to "blow out."  During these episodes, he experienced anxiety and wondered if he was having a heart attack.  He stated that these episodes occurred about once a week.  The Veteran described an in-service incident where his commanding officer perished in a plane crash in Afghanistan with 4 other soldiers.  He had been close to all of the soldiers who died, except for the pilots.  The Veteran expressed some guilt over the plane crash, although he had no responsibility or control over the event.  He indicated that his sleep problems began after this incident.  The examiner found that, nearly every day, the Veteran had a depressed mood most of the day, and had markedly diminished interest or pleasure in almost all activities.  The Veteran was also noted to have insomnia, psychomotor retardation, fatigue or loss of energy, inappropriate guilt, and a diminished ability to concentrate.  The Veteran's Beck Depression Inventory score results indicated that he had severe depressive symptoms.  Regarding occupational history, the Veteran was currently employed as a human resources specialist and had decreased concentration related to his occupational functioning.  The examiner found that the Veteran had signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA medical reports dated from April 2011 to February 2015 show that the Veteran received intermittent psychiatric treatment.  He experienced such symptoms as depression, crying spells, frequent sleep disturbance nightmares, tiredness/fatigue, memory loss, problems with focus and concentration, anxiety, insomnia, isolation, little interest or pleasure, feeling down or hopeless, poor appetite, feelings of failure and guilt, motor retardation and agitation, disturbing memories, re-experiencing events, being upset, avoidance of thoughts and activities, feeling distant and numb, feeling life was shortened, irritability, feeling nervous, being easily startled, hypervigilance, not being able to stop or control worrying, worrying too much about different things, trouble relaxing, being so restless that it was hard to sit still, and feeling afraid as if something awful might happen.  A June 1, 2011 mental health screening note reveals that the Veteran had moderately severe depressive symptoms, severe PTSD symptoms, and severe anxiety symptoms.  The Veteran asserted that his psychiatric symptoms made it very difficult to do his work, take care of things at home, or get along with others.  In a subsequent June 2, 2011 medical report, the Veteran indicated that he had no contact with one of his sons.  He reported that he relied on no one when things were not going well.  He stated that he went fishing at times, and that on a typical day, he would spend it eating, going to work, cutting the grass at home if necessary, and then going to bed.  His behavior was noted to be uncooperative and guarded.  He had limited judgment and insight, and his speech was described as soft and slow with long pauses.  His mood was depressed, and his affect was flat.  His alertness was described as somnolent.  

On VA examination in April 2015, the Veteran reported ongoing symptoms of sadness, loss of pleasure, sleep problems, loss of energy, concentration and memory problems, feeling restless, feeling tense, and having panic attacks averaging once a week.  His overall level of functioning had worsened since the last examination.  The Veteran asserted that he lived alone, but that a female friend stayed with him part-time.  He stated that they had been dating for about a year.  He reported that he spoke with his mother about twice per month and spoke with his sisters about once or twice per year.  He indicated that he and his children had "had problems," and that he no longer had any more contact with them.  He maintained that he had no close friends other than his female friend.  He stated that during the week, when he returned from work, she was at work.  He indicated that "this is not a loving relationship and she is more like a roommate."  When asked, the Veteran reported that he got nothing out of the relationship and did not know why he continued it.  He maintained that he did not belong to church or any clubs or organizations.  He asserted that he did chores around the yard and house, and that he would watch television while he was not at work.  He did not go out to eat and cooked a little.  He would eat 2 meals a day, and did not really exercise due to physical limitations.  He indicated that he did not like to do the chores around the house, but that he would do them anyway.  He had no problems with personal hygiene and would go grocery shopping.  The Veteran was currently working 40 hours a week and reported that he had taken about 10 days of annual leave over the past year when he felt depressed.  He asserted that he had been rated the lowest performer out of the 6 people who had the same duties as him.  He indicated that this had been a surprise to him, and that he had not been given suggestions to improve his performance.  He also maintained that he had been written up at work for violating the rules of the Human Resources Center, but was very guarded about this.  He feared retribution at work for being on medication.  He had lower productivity compared to his peers.  He also reported getting verbally loud at work when he became angry and that people could tell when he was starting to get angry.  He indicated that he had been like this for years, but not when he was a teenager or when he was in his 20's.  The Veteran asserted that it was very difficult to talk about his feelings, and the examiner noted that the Veteran was quite guarded during the interview.   

Examination revealed that the Veteran had depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was clean, neatly groomed, and casually dressed.  He had good hygiene and poor eye contact.  His level of activity was mildly fatigued and slowed, while his manner was guarded.  He was oriented in all spheres.  His speech was soft-spoken, but it had normal rate and rhythm.  Affect was constricted, flat, appropriate, and full range.  Mood was reported by the Veteran to be sad and irritable.  He stated that sometimes he wanted "to curl up in a ball and hide," and that he would feel this way for a day or two at a time several times per month.  He asserted that he would not feel like eating during these times, and that it had been worse before he started taking Zoloft around 2011.  The Veteran's thought content and progression were unimpaired, logical, and goal-directed.  No overt impairment in memory, concentration, or attention were noted during the interview.  However, the Veteran reported that he would forget things frequently and that he would sometimes walk into a different cubicle at work because he had forgotten where he was supposed to be.  He maintained that this had been going on for years, and was likely due to medications and/or lack of sleep.  The Veteran reported no delusions, hallucinations, obsessive-compulsive behaviors, suicidal or homicidal ideation.  Regarding his sleep problems, the Veteran stated that he would lay down around 9:30 or 10:00 p.m. and take Ambien nightly, which would sometimes put him to sleep quickly.  However, he would wake up around 1:30 a.m. and would often be unable to return to sleep.  He indicated that he had to get up for work a little before 6:00 a.m., but that he was usually awake a long time before this.  The Veteran also reported weekly panic attacks, often when waking up out of a nightmare and requiring the use of Xanax to help calm down.  The nighttime panic attacks were much worse.  Sometimes the Veteran would dream that he was being killed, and there would be a sense of intense fear during these dreams.  He described experiencing heart palpitations, sweating, shaking or trembling, shortness of breath, feelings of choking, chest pain, and fear of going crazy.  The Veteran also reported heightened startle response during the day when explosions on Fort Knox and unexpected loud bangs in the office would startle him.  It would take him about 10 to 15 minutes to calm down.  The Veteran's impulse control was good.  He denied engaging in any reckless/impulsive behaviors, but reported that he would get angry and yell when he was driving.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's Beck Depression Inventory test results revealed severe subjective depression.  

In an October 2015 lay statement, the Veteran's co-worker stated that she used the phrase "tears of a clown" to refer to the Veteran because he worked through his emotional distress while trying to display a strong core.  The Veteran was also observed to be drained based on sleep deprivation due to the emotional issues he had related to his mental struggles.  

During an October 2015 hearing before the Board, the Veteran testified that he could not watch television or movies about the Wounded Warrior Project or other military-related topics because he would not be able to function for a long period of time.  He reported that most days when he woke up, he would sometimes wonder why he continued to live.  The Veteran had an episode of crying during his hearing.  He asserted that he worked at Fort Knox in the Human Resources Department, and that he had to try and not show anything to his co-workers.  He stated that he would hide behind his computer screen and well up with tears, and that he would often leave his work area to find some place to conceal and dry his tears.  He indicated that the loud explosions from the ranges on Fort Knox would startle him.  The Veteran also testified that when managing the incentive report at work, he had made a $6 million error because he was so groggy.  He reported being very guarded at work and not getting along with his co-workers.  He also maintained that he had not spoken to his neighbor since last March because he had used some words in anger towards him that he had been keeping inside.  He stated that his worst night of the week was Friday because at that point in the week, he would be "so wrapped into a ball" from keeping everything concealed all week that it would be hardest for him to sleep.  Regarding his relationship with O.H., the Veteran indicated that he would "blow up" and say things to her that were not nice.  He asserted that he and O.H. could not sleep in the same bed because he had problems where he would jump up out of bed and try to hit something because he had nightmares that he was being attacked.  The Veteran maintained that he mostly stayed in the house and did not go anywhere because it was hard for him to be around crowds.  He asserted that he had not spoken to his children in years and that he did not speak to his sisters very often.  He indicated that he had a hard time trusting people and that he was always wondering about possible ulterior motives when people spoke to him.  The Veteran further testified that he had no desire to do things he used to enjoy, such as washing his car every Sunday or going fishing.  Finally, with respect to hallucinations, the Veteran reported that when he had nightmares of someone being in the house and coming to attack him, he would jump up and swat at the air because he thought there was somebody actually in the room.                                 

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder meets the severity of occupational and social impairment contemplated for a 70 percent rating during the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Collectively, the evidence reflects that during the appeal period, the Veteran's major depressive disorder was manifested by suspiciousness, social withdrawal, mood swings, frequent flashbacks and nightmares, anxiety, panic attacks, severe depression, crying spells, irritability, chronic sleep disturbance, short term memory impairment, difficulty with concentration, difficulty adapting to stressful circumstances, being easily startled, tiredness/fatigue, loss of pleasure and interest, avoidance of thoughts or activities, and intermittent visual hallucinations, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  While the Veteran did not have suicidal ideation or obsessional rituals, the Board finds that the frequency, severity, and duration of the Veteran's severe depressive and anxiety symptoms more nearly approximate the criteria for a 70 percent rating.  

At no point during the appeal period did the Veteran's major depressive disorder symptomatology meet the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown during the appeal period.  While the Veteran complained of social withdrawal, depression, crying spells, irritability, short term memory impairment, panic attacks, chronic insomnia, and frequent nightmares and flashbacks during the appeal period due to major depressive disorder, he maintained some familial relationships with his parents and sisters, had a female friend who lived with him, and maintained full time employment, as well as an ability to perform activities of daily living.  Therefore, the Board finds that even if the Veteran had difficulty in establishing and maintaining effective social relationships, and there were some impediments to the Veteran's occupational functioning caused by his depressive disorder symptoms, he did not demonstrate total social and occupational impairment to a degree that is required for the 100 percent rating.     

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected major depressive disorder, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected major depressive disorder varied to such an extent that a rating greater than 70 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all the evidence of record, the preponderance of the evidence of record meets the criteria for an initial 70 percent rating for service-connected major depressive disorder throughout the course of this appeal.  Accordingly, an initial 70 percent rating for the Veteran's service-connected major depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

V.  Other Considerations

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5243; 4.114, Diagnostic Code 7399-7346; 4.115b, Diagnostic Code 7542; 4.124a, Diagnostic Codes 8513, 8520; 4.130, Diagnostic Code 9434 (2015); see also Fenderson, supra. 

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected GERD is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, substernal and shoulder pain, and considerable impairment of health.  

When comparing the disability picture of the Veteran's GERD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating.  Ratings in excess of the 30 percent currently assigned are provided for certain manifestations of the service-connected GERD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 30 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Veteran's service-connected cervical spine disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding not resulting in abnormal gait or spinal contour; and incapacitating episodes of intervertebral disc syndrome having a total of at least one week but less than two weeks during a 12-month period.  

When comparing the disability picture of the Veteran's cervical spine disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability rating.  Ratings in excess of the 20 percent currently assigned are provided for certain manifestations of the service-connected cervical spine disability, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 20 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Veteran's service-connected right upper extremity radiculopathy and left upper extremity radiculopathy are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by these disabilities.  Id.  Throughout the course of this appeal, the Veteran's right upper extremity radiculopathy and left upper extremity radiculopathy have been manifested by no more than moderate incomplete paralysis.  

When comparing the disability picture of the Veteran's right upper extremity radiculopathy and left upper extremity radiculopathy with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 40 percent disability rating for right upper extremity radiculopathy and the 30 percent disability rating for left upper extremity radiculopathy.  Ratings in excess of the 40 percent disability rating for right upper extremity radiculopathy and the 30 percent disability rating for left upper extremity radiculopathy currently assigned are provided for certain manifestations of the service-connected right upper extremity radiculopathy and left upper extremity radiculopathy, but the medical evidence of record does not demonstrate that such manifestations were present in these cases.  The criteria for the assigned 40 percent disability rating for right upper extremity radiculopathy and the 30 percent disability rating for left upper extremity radiculopathy reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by these disabilities.  Id.  Throughout the course of this appeal, the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy have been manifested by no more than moderate incomplete paralysis.  

When comparing the disability picture of the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability ratings.  Ratings in excess of the 20 percent currently assigned are provided for certain manifestations of the service-connected right lower extremity radiculopathy and left lower extremity radiculopathy, but the medical evidence of record does not demonstrate that such manifestations were present in these cases.  The criteria for the assigned 20 percent ratings reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Veteran's service-connected urinary incontinence is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7542, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's urinary incontinence has been manifested by daytime voiding interval between one and two hours, or awakening to void three to four times per night.  

When comparing the disability picture of the Veteran's urinary incontinence with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability rating.  Ratings in excess of the 20 percent currently assigned are provided for certain manifestations of the service-connected urinary incontinence, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 20 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Veteran's service-connected major depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria of which is found by the Board to specifically contemplate the level of impairment of health caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's major depressive disorder has been manifested by suspiciousness, social withdrawal, mood swings, frequent flashbacks and nightmares, anxiety, panic attacks, severe depression, crying spells, irritability, chronic sleep disturbance, short term memory impairment, difficulty with concentration, difficulty adapting to stressful circumstances, being easily startled, tiredness/fatigue, loss of pleasure and interest, avoidance of thoughts or activities, and intermittent visual hallucinations.  

When comparing the disability picture of the Veteran's major depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating.  A rating in excess of the 70 percent currently assigned are provided for certain manifestations of the service-connected major depressive disorder, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

The appeal for entitlement to service connection for reactive airway disease is dismissed.  

The appeal for entitlement to an initial rating in excess of 30 percent for tension headaches is dismissed.  

The appeal for entitlement to an increased initial rating for a lumbar spine disability is dismissed.  

The appeal for entitlement to an increased initial rating for hemorrhoids is dismissed.  

The appeal for entitlement to an initial rating in excess of 10 percent for a right knee disability is dismissed.  

The appeal for entitlement to an initial compensable rating for erectile dysfunction is dismissed.  

The appeal for entitlement to an initial compensable rating for scar of the right eyebrow is dismissed.  

Entitlement to service connection for gastritis is denied.  

An initial 30 percent rating, but no higher, for GERD is granted.  

An initial 20 percent rating, but no higher, for a cervical spine disability is granted.  

A separate 40 percent rating, but no higher, for right upper extremity radiculopathy is granted.  

A separate 30 percent rating, but no higher, for left upper extremity radiculopathy is granted.  

A separate 20 percent rating, but no higher, for right lower extremity radiculopathy is granted.  

A separate 20 percent rating, but no higher, for left lower extremity radiculopathy is granted.  

A separate 20 percent rating, but no higher, for urinary incontinence is granted.  

An initial 70 percent rating, but no higher, for major depressive disorder is granted. 


REMAND

The Board's review of the record reveals that further development for the matters of entitlement to service connection for a right shoulder disability, a left hip disability, a right elbow disability, right foot second toe claw toe, bilateral hearing loss, and sleep apnea; and entitlement to increased initial ratings for a left shoulder disability, onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome, is warranted.  

As an initial matter, the RO did not furnish the Veteran with the applicable regulations in the July 2015 statement of the case concerning the issues of entitlement to increased initial ratings for onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome.  In this case, the appropriate diagnostic codes pertaining to each disability were not provided to the Veteran.  Therefore, a supplemental statement of the case must be issued to provide the Veteran with the correct law and regulations pertinent to the initial rating claims for onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome currently on appeal.  See 38 C.F.R. § 19.29(b) (2015). 

During his October 2015 hearing before the Board, the Veteran reported receiving treatment for his left shoulder disability at Ireland Army Community Hospital in 2015.  All identified treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Regarding the claim for entitlement to service connection for a right shoulder disability, the Veteran has asserted that this disability is due to an in-service injury in which both shoulders were crushed when he fell between two tanks.  A March 2002 MRI of the right shoulder that was taken during the Veteran's period of service revealed a full thickness tear in the distal supraspinatus tendon, as well as a partial tear/tendinosis in the intraspinatus tendon.  Service treatment records also show that the Veteran was treated for right shoulder impingement in May 2002 and for right shoulder pain in February 2009.  A post-service January 2012 MRI of the right shoulder showed moderate degenerative disease of the acromioclavicular joint that was associated with mild edema in the subacromial subsubdeltoid bursa.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed right shoulder disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for entitlement to service connection for a left hip disability, the Veteran has asserted that he was diagnosed with left hip arthritis during service.  Service treatment records show that the Veteran was treated for possible iliotibial band syndrome/trochanteric bursitis in December 2004.  They also reveal that the Veteran was treated for left hip pain in January 2007 and September 2007.  A September 2007 x-ray of the left hip was unremarkable, and a September 2007 MRI of the left hip showed minimally increased fluid in the left hip joint.  An October 2007 treatment record indicated that the Veteran had experienced 7 years of worsening left hip pain.  An x-ray of the pelvis showed minimal joint space narrowing and small lateral osteophyte of the left hip.  An MRI showed apparent cartilage irregularity of the superior femoral head.  The Veteran was diagnosed with joint pain, localized in the hip, with a notation of early degenerative joint disease of the left hip.  The Veteran was placed on permanent Physical Profile for left hip pain in October 2007 and January 2009.  On separation examination in February 2010, the Summary of Defects and Diagnoses included left hip pain.  A March 2010 VA examination found that there was no pathology to render a left hip diagnosis, as the left hip x-ray was within normal limits.  A December 2011 post-service VA medical report shows that the Veteran had complaints of left hip pain.  While service treatment records indicate that the Veteran had early degenerative joint disease of the left hip, the subsequent medical evidence is unclear as to whether the Veteran has a current diagnosis of a left hip disability, to include left hip arthritis.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed left hip disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for entitlement to service connection for a right elbow disability, the Veteran has asserted that this disability is due to an in-service injury where he hit his elbow on the metal turret in a tank in carrying out his duties as an armored crewman.  Service treatment records show that the Veteran was treated for right elbow bursitis olecranon in January 2009, May 2010, and June 2010.  They also reveal that in May 2010, he was treated for osteoarthrosis of the elbow.  A June 2010 x-ray of the right elbow showed very mild lateral epicondylitis.  A post-service June 2011 VA medical record indicates that the Veteran was treated for right elbow pain.  In a July 2011 VA medical report, the Veteran was noted to have been treated for right elbow pain and right lateral epicondylitis.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed right elbow disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for entitlement to service connection for right foot second toe claw toe, the Veteran has asserted that this disability had its onset during his period of service.  Service treatment records confirm that the Veteran was treated for claw toe in the bilateral second toes in February 2010.  A March 2010 VA examination found no pathology to render a diagnosis of right foot second toe claw toe.  During his October 2015 hearing before the Board, the Veteran testified that in 2009, he had been told by a doctor that he had a diagnosis of hammertoe.  He reported that his toe was bending upwards.  While the March 2010 examiner found no pathology to render a diagnosis of right foot second toe claw toe, given the Veteran's competent testimony, it is unclear as to whether the Veteran may have a current diagnosis of right foot second toe claw toe or hammertoe.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed right foot second toe claw toe on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for entitlement to service connection for bilateral hearing loss, the Veteran has asserted that this disability is due to noise exposure during service.  The Veteran's DD-214 shows that he is in receipt of the Combat Action Badge, which is an award indicative of combat service.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  Additionally, service treatment records confirm that the Veteran was routinely noise exposed, as notated on audiograms dated in May 1981, January 1990, April 1994, August 2000, December 2001, November 2006, and October 2009.  On May 2012 VA audiological examination, the examiner determined that while the Veteran had some impaired hearing, he did not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  A May 2014 VA medical report indicates that the Veteran had mild to moderate hearing loss, but there are no accompanying audiometric findings.  While the May 2012 VA examination did not find that the Veteran had hearing loss for VA purposes, the subsequent medical evidence is unclear as to whether the Veteran currently has hearing loss that meets the criteria of 38 C.F.R. § 3.385.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed bilateral hearing loss on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for entitlement to service connection for sleep apnea, the Veteran has asserted that this disability had its onset during his period of service.  Service treatment records show that the Veteran underwent a July 2009 sleep study.  The sleep study report noted the Veteran's history of snoring, witnessed apnea, excessive daytime sleepiness, nocturnal dry mouth, insomnia, morning headaches, and restless sleep.  The diagnostic impression was primary snoring.  The polysomnogram documented no significant sleep disordered breathing.  A post-service October 2013 polysomnography showed evidence suggestive of underlying obstructive sleep apnea syndrome that was based on an apnea/hypopnea index of 2.7 events per sleep hour as compared to a normal of 5 or less.  The Veteran was diagnosed with hypersomnia and periodic limb movement disorder.  A November 2013 DBQ indicated that the Veteran had a diagnosis of obstructive sleep apnea, based on the results of the October 2013 polysomnography.  Given the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed sleep apnea on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Veteran last had a VA examination to fully evaluate his service-connected left shoulder disability, right shin splint, and left shin splint in March 2010.  During his October 2015 hearing before the Board, the Veteran reported increased symptomatology of his service-connected left shoulder disability, including increased limited motion.  He indicated that he had problems raising his arms above his head.  The Veteran also reported increased symptomatology of his service-connected right shin splint and left shin splint, including increased pain, swelling, and sensitivity.  He stated that if another leg rubbed across his shins, it would "set [him] on fire."  He maintained that when he had had to do a lot of walking at work about three weeks ago, he had been limping by the end of the day.  He also indicated that despite taking anti-inflammatory medication every day, it did not help the pain.  He further asserted that despite trying to stay off his feet as instructed to by his doctors in the Army, his shin splints would still bother him and prevent him from being able to walk around the yard and mow the grass.  

Based on the foregoing assertions, the Board finds that a remand is warranted in order to afford the Veteran thorough and contemporaneous VA medical examinations.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for a right shoulder disability, a left hip disability, a right elbow disability, right foot second toe claw toe, bilateral hearing loss, and sleep apnea; and entitlement to increased initial ratings for a left shoulder disability, onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include Ireland Army Community Hospital records dated in 2015. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his agent and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his agent must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether a right shoulder disability is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed right shoulder disability during the appeal period is related to events during his military service or any incident therein, to include a crush injury between two tanks, a rotator cuff tear in March 2002, and treatment for various right shoulder ailments in May 2002 and February 2009. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether a left hip disability is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed left hip disability during the appeal period is related to events during his military service or any incident therein, to include treatment for various left hip ailments in December 2004, January 2007, September 2007, and October 2007; permanent Physical Profile for left hip pain in October 2007 and January 2009; and a notation of left hip pain on a February 2010 separation examination.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether a right elbow disability is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed right elbow disability during the appeal period is related to events during his military service or any incident therein, to include any injury in which the Veteran hit his elbow on a metal turret in a tank, and treatment for various right elbow ailments in January 2009, May 2010, and June 2010. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether right foot second toe claw toe is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed right foot second toe claw toe during the appeal period is related to events during his military service or any incident therein, to include February 2010 treatment for claw toe of the bilateral second toes. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether bilateral hearing loss is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed bilateral hearing loss during the appeal period is related to events during his military service or any incident therein, to include confirmed noise exposure. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether sleep apnea is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed sleep apnea during the appeal period is related to events during his military service or any incident therein, to include the findings of a July 2009 sleep study. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

8.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected left shoulder disability.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the Veteran's service-connected left shoulder disability results in limitation of motion of the left arm at shoulder level, midway between side and shoulder level, or to 25 degrees from the side; nonunion of the clavicle or scapula with loose movement; dislocation of the clavicle or scapula; malunion of the humerus with marked or moderate deformity; recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the humerus; nonunion of the humerus; loss of head of humerus; favorable ankylosis of the scapulohumeral articulation; intermediate between favorable and unfavorable ankylosis of the scapulohumeral articulation; or unfavorable ankylosis of the scapulohumeral articulation. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

9.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected right shin splint and left shin splint.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the Veteran's service-connected right shin splint and left shin splint result in malunion of the tibia and fibula with slight knee or ankle disability; malunion of the tibia and fibula with moderate knee or ankle disability; malunion of the tibia and fibula with marked knee or ankle disability; or nonunion of the tibia and fibula, with loose motion, requiring brace. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

10.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

11.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the examinations are deficient in any manner, the RO must implement corrective procedures at once.  

12.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the May 2015, July 2015, and October 2015 statements of the case.  

The RO must provide the Veteran with the correct law and regulations, including appropriate diagnostic codes, pertinent to his claims of entitlement to increased initial ratings for onychomycosis of the bilateral first and second toenails, tinea pedis of the bilateral feet, right shin splint, left shin splint, and bilateral dry eye syndrome.  

If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


